Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Birrell (US 2004/0022058 A1, hereinafter "Birrell").

Regarding claim 1, Birrell discloses a system comprising: 
a first device including a first data communications circuit, at least two first LEDs, a first antenna, and a circuit configured to detect human touch via capacitive sensing, wherein the first device is configured to be powered by a first driver that receives AC voltage from a mains power source ([0028], [0059], [0085], [0054]; the device receive the received RF transmission the receiver module is the antenna, see at least [0051]); and 
a second device including a second data communications circuit, at least two second LEDs, and a second antenna, wherein the second device is configured to be powered by a second driver that receives AC voltage from the mains power source, wherein the first device is configured to wirelessly transmit data signals to or receive data signals from the second device in response to detecting human touch via capacitive sensing ([0054]: The next layer is a further metallised polymer film 64 which acts as a touch sensor to enable the lighting tile 50 to be 

Regarding claim 2, Birrell discloses the system of Claim 1, wherein the at least two first LEDs include organic light emitting diodes ([0028]). 

Regarding claim 3, Birrell discloses the system of Claim 1, wherein the first data communications circuit, the at least two first LEDs, the first antenna, and the circuit configured to detect human touch via capacitive sensing are all contained within a single package ([0054], in the single package, [0021]: RF wireless transmission). 

Regarding claim 4, Birrell discloses the system of Claim 1, wherein the second data communications circuit, the at least two second LEDs, and the second antenna are all contained within a single package ([0051]: RF transmission receiving). 

Regarding claim 5, Birrell discloses the system of Claim 1, further comprising a power supply configured to increase power supplied to the at least two first LEDs in the first device when the circuit detects human touch ([0052]-[0054]). 

Regarding claim 6, Birrell discloses the system of Claim 1, wherein at least one of the first device or second device further comprises a three-way switch ([0063]).  

Regarding claim 7, Birrell discloses a system comprising: 
a first device including a first data communications circuit ([0021]), at least two first LEDs ([0028]), a first antenna ([0021]: radio frequency control; [0051]), and a circuit configured to detect human touch via capacitive sensing, wherein the first device is configured to be powered by a first driver that receives AC voltage from a mains power source ([0054]); and 
a second device including a second data communications circuit, at least two second LEDs, and a second antenna, wherein the second device is configured to be powered by a second driver that receives AC voltage from the mains power source, and wherein the second device is configured to receive data at least one of via a transmission line or wirelessly, wherein the first device is configured to wirelessly transmit data signals to or receive data signals from the second device in response to detecting human touch via capacitive sensing ([0054]: The 

Regarding claim 8, Birrell discloses the system of Claim 7, wherein the at least two first LEDs include organic light emitting diodes ([0028]).

Regarding claim 9, Birrell discloses the system of Claim 7, wherein the first data communications circuit, the at least two first LEDs, the first antenna, and the circuit configured to detect human touch via capacitive sensing are all contained within a single package ([0054], in the single package, [0021]: RF wireless transmission). 

Regarding claim 10, Birrell discloses the system of Claim 7, wherein the second data communications circuit, the at least two second LEDs, and the second antenna are all contained within a single package ([0051]: RF transmission). 
 
Regarding claim 11, Birrell discloses the system of Claim 7, further comprising a power supply configured to increase power supplied to the at least two first LEDs in the first device when the circuit detects human touch ([0052]-[0054]).

Regarding claim 12, Birrell discloses the system of Claim 7, wherein at least one of the first device or second device further comprises a three-way switch ([0063]).    

Regarding claim 13, Birrell discloses the system of Claim 7, wherein at least one of the first device or second device is configured to be powered with a DC voltage from the respective first or second driver ([0021]: to control other devices (or elements) without controls or sensors, thus eliminating the need for other wired control or sensing elements. Another advantage is that devices or elements can be individually addressed in a networked data environment without the constraints of fixed wiring. A further advantage is that the same external power source connection can be used by devices or elements including controls or sensors as may be used by those without controls or sensors). 

Regarding claim 14, Birrell discloses a system comprising: a first device including a first data communications circuit ([0021]), at least two first LEDs ([0028]), a first antenna ([0021]), a 

Regarding claim 15, Birrell discloses the system of Claim 14, wherein the at least two first LEDs include organic light emitting diodes ([0028]). 

Regarding claim 16, Birrell discloses the system of Claim 14, wherein the first data communications circuit ([0091]), the at least two first LEDs ([0028]), the first antenna ([0021]), the glass substrate ([0026]), and the circuit configured to detect human touch via capacitive sensing are all contained within a single package ([0054], in the single package, [0021]: RF wireless transmission).  

Regarding claim 17, Birrell discloses the system of Claim 14, wherein the second data communications circuit, the at least two second LEDs, and the second antenna are all contained within a single package ([0054], in the single package, [0021]: RF wireless transmission).  

Regarding claim 18, Birrell discloses the system of Claim 14, further comprising a power supply configured to increase power supplied to the at least two first LEDs in the first device when the circuit detects human touch  ([0054], in the single package, [0021]: RF wireless transmission).

Regarding claim 19, Birrell discloses the system of Claim 14, wherein at least one of the first device or second device further comprises a three-way switch ([0063]).  

. 

Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. 
In electronics and telecommunications, a radio transmitter or just transmitter is an electronic device which produces radio waves with an antenna. An antenna collects the signal that it receives from the transmitter and directs the RF waves away from the antenna. Thus, in the RF transmission system, the receiving module is the antenna in collecting the signals received.  For at least the foregoing reasons, all rejections are maintained. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy JohnsonDouglas Owens[ 4 ] can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
1/28/2022